Citation Nr: 1045065	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-27 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1991.  
The Veteran died in June 2008; the appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in February 2009, a statement of the case was issued in 
July 2009, and a substantive appeal was received in August 2009.  
The appellant testified at a Board hearing in June 2010; the 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The August 2008 notice did not comply with Hupp v. Nicholson, 21 
Vet. App. 342 (2007), which held that there is no preliminary 
obligation on the part of VA to perform, what in essence would 
be, a predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  However, in dependency and 
indemnity compensation (DIC) cases where the veteran was service-
connected during his lifetime, the Court found that section 
5103(a) notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service- connected.  Under the 
circumstances, the Board believes appropriate action is necessary 
to comply with the ruling in Hupp.

The Veteran died in August 2008, and the Certificate of Death 
reflects that the immediate cause of death was post-obstructive 
pneumonia due to lung cancer.  In a statement prepared by the 
Veteran during his lifetime, he asserted that during his service 
in the Persian Gulf, from August 1990 to April 1991, he was 
exposed to chemical agent resistant paint.  He also asserted that 
following this service he experienced gastrointestinal problems 
as a result of his service in the Persian Gulf.  The Board notes 
that service connection was in effect for duodenal ulcer disease 
with gastritis and hiatal hernia, rated 20 percent disabling; 
residuals of right tibia/fibula fracture with right knee 
chondromalacia, rated 10 percent disabling; left knee 
chondromalacia with meniscectomy, rated 10 percent disabling; 
right foot metatarsalgia, rated 10 percent disabling; scar from 
lumbar bone donor site, rated 10 percent disabling; and 
hemorrhoids, bilateral hearing loss, and right middle finger 
fracture with right wrist sprain, each rated noncompensably 
disabling.  The appellant asserts that environmental hazards and 
exposure to chemicals in the Persian Gulf caused the Veteran's 
lung cancer.  The Board has determined that a VA opinion should 
be requested to determine whether the Veteran's lung cancer was 
due to service, and whether a service-connected disability caused 
or contributed to his death.  38 C.F.R. § 3.312 (2010); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following actions:

1.  Notice should be issued to the appellant in 
compliance with Hupp to include: (1) a statement 
of the conditions (duodenal ulcer disease with 
gastritis and hiatal hernia, residuals of right 
tibia/fibula fracture with right knee 
chondromalacia, left knee chondromalacia with 
meniscectomy, right foot metatarsalgia, scar from 
lumbar bone donor site, hemorrhoids, bilateral 
hearing loss, and right middle finger fracture 
with right wrist sprain) which the Veteran was 
service-connected at the time of his death; (2) 
an explanation of the evidence and information 
required to substantiate a DIC claim based on a 
previously service- connected condition; and (3) 
an explanation of the evidence and information 
required to substantiate a DIC claim based on a 
condition not yet service-connected.

2.  A VA opinion from a physician should be 
requested to determine whether the Veteran's lung 
cancer is due to service, and whether a service-
connected disability (duodenal ulcer disease with 
gastritis and hiatal hernia, residuals of right 
tibia/fibula fracture with right knee 
chondromalacia, left knee chondromalacia with 
meniscectomy, right foot metatarsalgia, scar from 
lumbar bone donor site, hemorrhoids, bilateral 
hearing loss, and/or right middle finger fracture 
with right wrist sprain) contributed 
substantially or materially, to the Veteran's 
death.  The RO should forward the Veteran's 
claims file to the VA examiner.  The examiner 
should review the entire claims file and provide 
an opinion as to the following:

a)  Was the Veteran's lung cancer at least as 
likely as not (a 50 percent or higher degree of 
probability) due to the Veteran's period of 
service in the Persian Gulf War;

b)  Was duodenal ulcer disease with gastritis and 
hiatal hernia (or any other service-connected 
disability) cause or contribute substantially or 
materially in the Veteran's death?  

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinion with 
the service treatment records, VA treatment 
records, private treatment records, and 
Certificate of Death.

3.  After completion of the above, the RO should 
review the expanded record and determine if the 
benefit sought on appeal is warranted.  The 
appellant and her representative should then be 
furnished an appropriate supplemental statement 
of the case and be afforded an opportunity to 
respond.  Thereafter, the case should be returned 
to the Board for appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

